EXHIBIT 10.45

EXECUTION COPY

AMENDED AND RESTATED AMENDMENT NO. 4

TO RECEIVABLES PURCHASE AGREEMENT

This AMENDED AND RESTATED AMENDMENT NO. 4 TO RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”) is entered into as of January 7, 2008 by and among the
parties named on the signature pages hereto.

PRELIMINARY STATEMENTS

Reference is hereby made to the Receivables Purchase Agreement dated as of
April 1, 2005 (as amended, supplemented or otherwise modified prior to the date
hereof, the “RPA”) among Cott USA Receivables Corporation, as seller (the
“Seller”), Cott Beverages Inc., as servicer (the “Servicer”), Park Avenue
Receivables Company, LLC, the financial institutions from time to time party
thereto (together with Park Avenue Receivables Company, LLC, the “Purchasers”)
and JPMorgan Chase Bank, N.A., as agent (the “Agent”) for the Purchasers.

The Seller has requested that the Purchasers and the Agent amend the RPA as more
specifically described below on the terms and conditions set forth below.

Subject to and in accordance with the terms and conditions set forth herein, the
Purchasers and the Agent are willing to agree to amend the RPA described in this
Amendment.

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Capitalized Terms. All capitalized terms used but not otherwise
defined in this Amendment shall have the meanings assigned to such terms in the
RPA.

SECTION 2. Amendment to RPA. Effective as of the “Effective Date” (defined
below), the following provisions shall be amended as follows:

2.1 Section 3(A) of Schedule C to the RPA (Maximum Total Leverage Ratio) is
hereby amended by adding the following sentence at the end thereof:

Notwithstanding the foregoing, for the fiscal quarter ending December 29, 2007,
the maximum permissible Total Leverage Ratio shall be 4.00 to 1.00 rather than
the ratio specified in the grid above.

2.2 Section 3 of Schedule C to the RPA is hereby amended by inserting a new
Section C(3)(C) immediately following Section C(3)(B) which shall read as
follows:

C. Sidel Equipment. Notwithstanding the foregoing, the impact of the
arrangements respecting the water equipment manufactured by Sidel Canada, Inc.
during the fiscal quarter ending December 29, 2007 shall not be included in the
covenant calculations described above in this Schedule C.



--------------------------------------------------------------------------------

SECTION 3. Conditions Precedent. This Amendment shall become effective as of
December 29, 2007 (the “Effective Date”) upon the Agent’s receipt of
counterparts of this Amendment duly executed by each party hereto.

SECTION 4. Covenants, Representations and Warranties.

4.1 Upon the effectiveness of this Amendment, each of Seller and the Servicer
hereby reaffirms all covenants, representations and warranties made by it under
the Transaction Documents to which it is a party and agrees that all such
covenants, representations and warranties shall be deemed to have been re-made
as of the effective date of this Amendment.

4.2 Each of the parties hereto acknowledges and agrees that this Amendment
constitutes a “Transaction Document” under the RPA.

4.3 Upon receipt of the Agent’s signature page to this amendment, the Seller
shall pay to the Agent the fee specified on Annex A, which fee shall be fully
earned and non refundable on the date paid.

SECTION 5. Reference to and Effect on the RPA.

5.1 Upon the effectiveness of this Amendment, each reference in any RPA to “this
Agreement,” “hereunder,” “hereof,” “herein,” “hereby” or words of like import
shall mean and be a reference to the RPA as modified hereby, and each reference
to the RPA in any other document, instrument or agreement executed and/or
delivered in connection with the RPA shall mean and be a reference to the RPA as
modified hereby.

5.2 Except as specifically modified hereby, the RPA, each other Transaction
Document and all instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.

5.3 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy under the RPA or any of the
other Transaction Documents, nor constitute a waiver of any provision contained
therein, except as specifically set forth herein.

SECTION 6. Reaffirmation of Performance Undertaking. Without in any way
establishing a course of dealing, Cott Corporation hereby reaffirms all of its
obligations under the Performance Undertaking and acknowledges and agrees that,
after giving effect to this Amendment, the Performance Undertaking remains in
full force and effect and is hereby ratified and confirmed.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

SECTION 8. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.

SECTION 9. Headings. Section headings in this Amendment are included herein for
convenience or reference only and shall not constitute a part of this Amendment
for any other purpose.

SECTION 10. Fees and Expenses. The Seller hereby agrees to pay or reimburse the
Agent for all of its reasonable out-of-pocket fees and expenses incurred in
connection with the preparation, negotiation and execution of this Amendment
including, without limitation, the reasonable fees, disbursements and other
charges of counsel to the Agent.

* * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereto duly authorized as of the date first
written above.

 

JPMORGAN CHASE BANK, N.A., as Agent and as a Financial Institution By:  

/s/ Ronald. J. Atkins

Name:   Ronald J. Atkins Title:   Executive Director PARK AVENUE RECEIVABLES
COMPANY, LLC By:   JPMorgan Chase Bank, N.A., its attorney-in-fact By:  

/s/ Ronald. J. Atkins

Name:   Ronald J. Atkins Title:   Executive Director



--------------------------------------------------------------------------------

COTT USA RECEIVABLES CORPORATION, as Seller By:  

/s/ Catherine Brennan

Name:   Catherine Brennan Title:   Vice President, Treasurer By:  

/s/ Juan Figuereo

Name:   Juan Figuereo Title:   Chief Financial Officer COTT BEVERAGES INC., as
Servicer By:  

/s/ Catherine Brennan

Name:   Catherine Brennan Title:   Vice President, Treasurer By:  

/s/ Juan Figuereo

Name:   Juan Figuereo Title:   Chief Financial Officer COTT CORPORATION By:  

/s/ Catherine Brennan

Name:   Catherine Brennan Title:   Vice President, Treasurer By:  

/s/ Juan Figuereo

Name:   Juan Figuereo Title:   Chief Financial Officer